O’Connor, J.,
concurring.
{¶ 12} I concur with the majority but write separately in order to emphasize two points. First, there is no showing that the appellants in this case suffered any prejudice due to the appellee’s failure to cause the complaint to be served immediately. Appellee served a 180-day letter on appellants prior to the expiration of the statute of limitations, notifying them that a lawsuit would likely be forthcoming.
{¶ 13} Second, and more important, I write in admonishment of an apparent practice that disregards the mandates of the Civil Rules. The Rules of Civil Procedure and the Disciplinary Rules suggest that attorneys who request that a clerk suspend service of a complaint may violate ethical rules of conduct. Civ.R. 1(B) requires this court to construe the Rules of Civil Procedure in a manner that “effect[s] just results by eliminating delay * * * and all other impediments to the expeditious administration of justice.” Civ.R. 4(A) mandates that “[u]pon the filing of the complaint the clerk shall forthwith issue a summons for service upon each defendant listed in the caption.” (Emphasis added.) Black’s Law Dictionary defines “forthwith” as “[i]mmediately; without delay.” Black’s Law Dictionary (8th Ed.2004) 680. The rule, therefore, explicitly requires the clerk to serve the complaint upon all listed defendants immediately and without delay, and gives the clerk no discretion to suspend that service. Although Civ.R. 4(A) further allows the plaintiff to request additional or separate summons at any time against any defendant, that allowance in no way affects the original duty of the clerk to serve the complaint immediately. Even apart from the admonition in Civ.R. 1(B) that the rules should be interpreted and applied in a manner to ensure expeditious litigation, the plain language of the rule requires prompt and immediate service.
{¶ 14} As noted by the majority, appellee’s reliance on Civ.R. 3(A) is misplaced, as that rule only provides an additional year in which to accomplish service as a fail-safe for serving an elusive defendant. Read in conjunction with Civ.R. 1(B), this rule does not permit a plaintiff to suspend service for up to a year. Instead, it grants plaintiffs a window of opportunity in which to locate and serve an evasive defendant.
{¶ 15} Canon 7 of the Ohio Code of Professional Responsibility requires attorneys to represent clients “zealously within the bounds of the law.” Prior to this court’s decision in this matter, an attorney might arguably have sought to suspend service of a complaint without violating any Disciplinary Rules. In the wake of this decision, however, members of the bar should be on notice that an attorney may violate DR 7-102(A)(2) by requesting suspension of service because he would be knowingly encouraging action that is “unwarranted under existing law.”
Spraul, Veith & Doan Co., L.P.A., Daniel G. Spraul, and Holly Doan Spraul, for appellee.
Calderhead & Associates, David C. Calderhead, and Stephanie D. Franekewitz, for appellants For Women, Inc, and Deanna L. Parobeck, M.D.
Rendigs, Fry, Kiely & Dennis, L.L.P., and Felix J. Gora, for appellants Good Samaritan Hospital, TriHealth, Inc., and Nancy Wozniak, M.D.
(¶ 16} Further, a clerk has no discretion in carrying out the duties of the office; he or she is merely an arm of the court he or she serves. State ex rel. McKean v. Graves (1914), 91 Ohio St. 23, 24, 109 N.E. 528. The Civil Rules do not allow a clerk to suspend service for up to a year, but rather require immediate service, and the clerk violates his duties by failing to attempt prompt service. The clerk does not have the authority to agree to service that is not “forthwith” as the rules require. If the clerk may not suspend service, an attorney may act unethically by requesting or encouraging the clerk to act in violation of the rules. See DR 1-102(A)(5) (prohibiting acts by attorneys that are prejudicial to the administration of justice).
{¶ 17} With these additional principles in mind, I respectfully concur.
Moyer, C.J., Resnick, Lundberg Stratton and Lanzinger, JJ., concur in the foregoing opinion.